SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [X] Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2007 [ ] Transition report under Section 13 or 15(d) of the Exchange Act for the transition period from to . Commission File Number: 333-62690 RHINO OUTDOOR INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Nevada 65-1000634 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1191 Center Point Dr., Henderson, Nevada 89704 (Address of principal executive office) (Zip Code) 1-800-288-3099 (Issuer's telephone number) (Former name, former address, and former fiscal year, if changed since last report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act 1934). YesoNox As of September 30, 2007, the number of outstanding shares of the issuer's common stock was 87 706 500 shares. TRANSITIONAL SMALL BUSINESS DISCLOSURE FORMAT:YesoNox 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of September30, 2007 and December 31, 2006 3 Condensed Consolidated Statement of Operations for the Three and Nine months ended September30, 2007 and 2006 and for the current development stage (January 1, 2005) to September 30, 2007 4 Condensed Consolidated Statement of Cash Flows for theNine Months ended September 30, 2007 and 2006 and for the current development stage (January 1, 2005) to September 30, 2007 5 Notes to Condensed Consolidated Financial Statements 6 ITEM 2. MANAGEMENT'S DISCUSSION & ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3. CONTROLS AND PROCEDURES 15 PART II - OTHER INFORMATION ITEM 6. EXHIBITS 15 SIGNATURES 15 2 ITEM 1. FINANCIAL STATEMENTS RHINO OUTDOOR INTERNATIONAL, INC (A Development Stage Enterprise) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, 2007 2006 ASSETS CURRENT ASSETS Cash $ 70,028 $ 1,862 Inventories 113,490 123,490 Other current assets 101,954 2,052 Total Current Assets 285,472 127,404 PROPERTY AND EQUIPMENT, NET 104,087 107,954 OTHER ASSETS Investments 810 14,400 Goodwill 3,165,963 3,013,463 Total Other Assets 3,166,773 3,027,863 TOTAL ASSETS $ 3,556,332 $ 3,263,221 LIABILITIES AND NET CAPITAL DEFICENCY CURRENT LIABILITIES Accounts payable $ 1,292,514 $ 1,300,032 Checks outstanding in excess of cash in bank - 21,534 Accrued liabilities 1,814,409 1,332,860 Lines of credit 287,689 299,896 Deferred revenue and customer deposits 272,991 448,027 Notes payable 399,692 294,192 Notes payable - related party 477,614 573,814 Convertible debt 279,980 - Other current liabilities 429,524 440,484 Total Current Liabilities 5,254,413 4,710,840 Long-term debt 41,723 59,729 COMMITMENTS AND CONTINGENCIES NET CAPITAL DEFICIENCY Preferred stock, $.001 par value; 5,000,000 shares authorized, Series A - 835,660 shares issued and outstanding 836 836 Series B - 1,000,000 shares issued and outstanding 1,000 1,000 Series C - 2,250,000 shares issued and outstanding 1,038 2,250 Common stock, $.001 par value; 500,000,000 shares authorized; shares issued and outstanding 87,706,500 (50,748,709 in 2006) 87,706 50,749 Additional paid-in capital 38,220,112 35,502,478 Accumulated deficit prior to current development stage (19,234,,546 ) (19,234,546 ) Accumulated deficit in development stage (20,704,262 ) (17,394,515 ) Accumulated comprehensive loss (111,600) (435,600 ) Net Capital Deficiency (1,739,806 ) (1,507,348 ) TOTAL LIABILITIES AND NET CAPITAL DEFICIENCY $ 3,,556,330 $ 3,263,221 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 RHINO OUTDOOR INTERNATIONAL, INC. (A Development Stage Enterprise) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Cumulative Activity During Current DevelopmentStage (January 1, 2005) toSeptember 30, 2007 Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 REVENUES $ 112,484 $ 23,398 $ 529,869 $ 53,148 $ 606,962 COST OF GOODS SOLD 35,990 44,183 151,751 68,837 251,991 GROSS PROFIT (LOSS) 76,494 (20,785 ) 378,118 (15,689 ) 354,971 OPERATING EXPENSES General and administrative 318,107 333,853 972,691 1,182,784 3,515,394 Marketing 50,250 3,516,474 464,425 4,112,533 10,216,612 Selling - 3,547,474 374,730 359,300 5,511,840 Total Operating Expenses 368,357 7,397,801 1,796,416 9,007,647 19,243,846 LOSS FROM OPERATIONS (291,863 ) (7,418,586 ) (1,418,298 ) (9,023,386 ) (18,888,875 ) OTHER INCOME (EXPENSES) Other income - 180,155 - 194,218 340,272 Interest, net (18,301 ) (28,358 ) (43,007 ) (68,216 ) (206,379 ) Acquisition expense - (25,098 ) (25,098 ) Loss on sale of investment - (11,763 ) (328,377 ) (11,763 ) (340,140 Other - (11,641 ) Total Other Income (Expenses) (18,301 ) 140,034 (396,482 ) 114,239 (218,050 ) LOSS BEFORE TAXES (310,164 ) (7,278,552 ) (1,814,780 ) (8,909,097 ) (19,106,925 ) INCOME TAXES - NET LOSS (310,254 ) (7,278,552 ) (1,814,780 ) (8,909,097 ) (19,106,925 ) COMPREHENSIVE LOSS Unrealized loss on investments (90 ) (920,731 ) (111,600 ) (411,571 ) (547,290 ) COMPREHENSIVE LOSS $ (310,254 ) $ (8,199,283 ) $ (1,926,470 ) $ (9,320,668 ) $ (19,654,215 ) NET LOSS PER COMMON SHARE: Basic And Diluted $ (0.00 ) $ (0.96 ) $ (0.02 ) $ (1.24 ) WEIGHTED AVERAGE NUMBER OF COMMON STOCK SHARES OUTSTANDING, BASIC AND DILUTED 72,677,356 7,564,217 72,194,261 7,185,378 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 RHINO OUTDOOR INTERNATIONAL, INC (A Development State Enterprise) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30 Cumulative Activity During Current Development Stage (January 1, 2005) to September 30, 2007 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,814,780 ) $ (8,909,097 ) (19,106,925 ) Depreciation and amortization 47,067 9,403 56,470 Stock issued for accrued wages - 450,000 510,000 Stock issued for compensation & services - 1,207,630 7,436,392 Reserve for issuance of preferred stock - - 400,000 Stock issued for accrued management fees - 600,000 600,000 Other - - 11,671 Common stock issued for debt - 1,000,000 20,000 Amortization of deferred revenues (234,375 ) - (562,500 ) Common stock issued for marketing and selling expenses 773,726 7,062,449 8,699,468 Loss on sale of investment 328,377 11,763 417,544 Preferred stock issued fro accrued management fees - 600,000 36,657 Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Changes in assets & liabilities: Inventories 10,000 40,000 79,720 Deposits (88,302 ) (88,302 ) Other assets (4,500 ) (7,740 ) (12,240 ) Accounts payable (6,852 ) 76,443 291,493 Deferred revenue & customer deposits 443,735 (109,165 ) 334.,570 Accrued liabilities (10,689 ) (526,958 ) (154,576 ) (556,593 ) 912,228 (1,138,950 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of plant, property, and equipment (22,500 ) - (22,500 ) Other - 53,940 43,534 (22,500 ) 53,940 21,034 CASH FLOWS FROM FINANCING ACTIVITIES: Advances from related parties (53,700 ) (969,380) ) 22,883 Proceeds from issuance of convertible debt 479,980 - 479,980 Proceeds from sale of common stock 264,687 - 264,687 Other (35,674 ) 8,046 361,969 655,293 (961,334 ) 1,129,519 Change in cash 76,200 4,834 11,603 Cash at beginning of period 1,862 - - Cash at end of period $ 78,062 $ 4,834 $ 78,062 - SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - $ 4,618 $ 21,298 NON-CASH INVESTING AND FINANCING ACTIVITIES: Common stock issued for debt $ 20,000 $ - $ 97,500 Common stock issued for accrued wages - 450,000 45,000 Common stock issued for convertible debt 200,000 - 200,000 Preferred shares issued for subsidiary - 1,650,000 16,500 Shares issued for related party payable - 1,233,231 1,233,231 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 RHINO OUTDOOR INTERNATIONAL, INC. (A Development Stage Enterprise) NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NOTE 1 - BASIS OF PRESENTATION AND DESCRIPTION OF THE BUSINESS Rhino Outdoor International, Inc. (fka Cyberads, Inc), was incorporated on April 12, 2000 in the State of Florida. On August 10, 2005, the Company changed domicile from Florida to Nevada. The Company provides management and sales support to businesses focused in the Extreme Sports/Lifestyle market segment. The Company earns commissions/fees on securing distribution for the businesses and products it represents. Additionally, the Company will earn commissions when product deliveries are made through the distribution channel. The Company and its management has devoted their attention toward restructuring debt and seeking profitable products in 2005 and 2006. The Company’s year-end is December 31. As of January 1, 2005, the Company abandoned its previous business plan of marketing cellular phone services and began a new development stage where it intends to provide management and sales support to businesses focused in the Extreme Sports/Lifestyle market segment. On June 21, 2006, the Company entered into a share exchange agreement and plan of reorganization with Rhino Off Road Industries, Inc. Under this agreement and plan of reorganization, the Company acquired 100 percent of the outstanding common stock of Rhino in exchange for 1,650,000 shares of the Company’s Series C convertible preferred stock. Furthermore, the Company issued another 600,000 shares of Series C convertible preferred stock for the retention of the subsidiary’s officers and agreed to issue 400,000 shares of Series C convertible preferred stock for loan guarantees. As ofSeptember 30, 2007, the 400,000 shares had not yet been issued. Rhino Off Road Industries, Inc. was incorporated on September 25, 2003 in the State of Nevada. The principal business of the Company is the design, manufacturing and sale of off road vehicles and related parts. The Company’s operations are located in Henderson, Nevada. See Note 3. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies of Rhino Outdoor International, Inc. is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America, and have been consistently applied in the preparation of the financial statements. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid investments and short-term debt instruments with original maturities of three months or less to be cash equivalents. Development Stage Activities Since the inception of the current development stage (which began January 1, 2005), the Company has realized minimal revenue from operations. It expects to be engaged to provide management and sales support to businesses focused in the Extreme Sports/Lifestyle market segment. 6 RHINO OUTDOOR INTERNATIONAL, INC. (A Development Stage Enterprise) NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 Going Concern The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As shown in the financial statements, the Company has limited cash and revenues, hasincurred a net loss for the six months ended September 30, 2007, and has an accumulated deficit since the inception of the Company. These factors indicate that the Company may be unable to continue in existence. The Company is currently putting business plans in place which will, if successful, mitigate these factors which raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments related to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might be necessary in the event the Company cannot continue existence. Management has established plans designed to increase the sales of the Company’s products and services and decrease debt. These plans will include providing management and sales support to businesses focused in the Extreme/Lifestyle market segment where the Company anticipates earning commissions/fees on securing distribution from business and products it represents. An estimated $2 million is believed necessary to continue operations and increase development through the next fiscal year. The timing and amount of capital requirements will depend on a number of factors, including demand for products and services and the availability of opportunities for international expansion through affiliations and other business relationships. Management intends to seek new capital from new equity securities issuances to provide funds needed to increase liquidity, fund internal growth, and fully implement its business plan. Goodwill Goodwill represents the excess of the purchase price and related direct costs over the fair value of net assets acquired as of the date of the acquisition of Rhino Off Road Industries, Inc. The Company reviews periodically its goodwill to assess recoverability based on projected undiscounted cash flows from operations. Impairments are recognized in operating results when a permanent diminution in value occurs. At September 30, 2007, no impairment was deemed necessary for the Company’s goodwill. Investments The Company’s investments in securities are classified as either trading, held to maturity, or available-for-sale in accordance with Statement of Financial Accounting Standards No. 115. Available-for-sale securities consist of equity securities not classified as trading securities or as securities to be held to maturity. Unrealized holding gains and losses, net of tax, on available-for-sale securities are reported as a net amount in a separate component of other comprehensive income. Gains and losses on the sale of available-for-sale securities are determined using the average cost method and are included in earnings. The Company determines the gain or loss on investment securities held as available-for-sale, based upon the accumulated cost basis of specific investment accounts. On the Company’s balance sheet, short-term available for sale securities are classified as “investments.” 7 RHINO OUTDOOR INTERNATIONAL, INC. (A Development Stage Enterprise) NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 Long-lived Assets The Company accounts for its long-lived assets in accordance with Statement of Financial Accounting Standards No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”. This standard establishes a single accounting model for long-lived assets to be disposed of by sale, including discontinued operations, and requires that these long-lived assets be measured at the lower of carrying amount or fair value less cost to sell, whether reported in continuing operations or discontinued operations. Accordingly, the Company reviews the carrying amount of long-lived assets for impairment where events or changes incircumstances indicate that the carrying amount may not be recoverable. The determination of any impairment would include a comparison of estimated future cash flows anticipated to be generated during the remaining life of the assets to the net carrying value of the assets. Property and Equipment Property and equipment are stated at cost. Depreciation of property and equipment is calculated using the straight-line method over the estimated useful lives of the assets, which range from three to seven years. Principles of Consolidation The accompanying consolidated financial statements at September 30, 2007 include the accounts of Rhino Outdoor International, Inc. and its wholly owned subsidiaries: IDS Cellular, Inc. (“IDS”) and Rhino Off Road Industries, Inc. All significant transactions and balances among the companies included in the consolidated financial statements have been eliminated. The operations of IDS are currently idle. Provision for Taxes Income taxes are provided based upon the liability method of accounting pursuant to Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (hereinafter “SFAS No. 109). Under this approach, deferred income taxes are recorded to reflect the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each year-end. A valuation allowance is recorded against deferred tax assets if management does not believe the Company has met the “more likely than not” standard imposed by SFAS No. 109 to allow recognition of such an asset. Revenue Recognition The Company recognizes revenue for product sales when there is a mutually executed sales contract, when the products are shipped and title passes to customers, when the contract price and terms are fixed, and when collectibility is reasonably assured. Use of Estimates The process of preparing financial statements in conformity with accounting principles generally accepted in the United States of America requires the use of estimates and assumptions regarding certain types of assets, liabilities, revenues, and expenses. Such estimates primarily relate to unsettled transactions and events as of the date of the financial statements. Accordingly, upon settlement, actual results may differ from estimated amounts. 8 RHINO OUTDOOR INTERNATIONAL, INC. (A Development Stage Enterprise) NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NOTE 3 - CAPITAL STOCK Preferred Stock The Company is authorized to issue 5,000,000 shares of preferred stock with a par value of $0.001. These shares are convertible to common stock. As of September 30, 2006, the Company has issued 835,660 shares of preferred Series A, 1,000,000 shares of preferred Series B, and 2,250,000 shares of preferred Series C. On June 26, 2005, the Company issued 1,000,000 shares of its convertible preferred Series B stock in exchange for partial payment of accrued salary to an officer of the Company. The shares were recorded at $0.10 value, which was a fair price average during the period of accrual. The Company recorded a reduction in accrued salary liability as a result of this issuance. While each share of Series B preferred was originally entitled to 100 votes per share, this was increased to 255 votes per share on June 21, 2006. On June 21, 2006, the Company issued 1,650,000 shares of its convertible preferred Series C stock in a share exchange agreement and plan of reorganization when the Company acquired 100 percent of the outstanding common stock of Rhino Off Road Industries, Inc. The Company also issued another 600,000 shares of Series C convertible preferred stock for the retention of the subsidiary’s officers. Per the merger agreement, 400,000 shares were to be issued for loan guarantees that the subsidiary’s officers had for lines of credit and bank indebtedness. As of September 30, 2006, these shares have not been issued. Common Stock The Company is authorized to issue 500,000,000 shares of common stock. All shares have equal voting rights, are non-assessable and have one vote per share. Voting rights are not cumulative and, therefore, the holders of more than 50% of the common stock could, if they choose to do so, elect all of the directors of the Company. On August 30, 2006, the board of directors approved and the Company effected a one hundred-for-one reverse stock split of the Company’s common stock. All references in the financial statements to shares, share prices, per share amounts and stock plans have been adjusted retroactively for the one hundred-for-one reverse stock split. During the twelve months ended December 31, 2006, the Company issued 245,000 and 205,000 shares of its common stock for $490,000 and $410,000 in exchange for management and consulting services and accrued wages, respectively. The services were measured at the fair market value of the shares received on the day the shares were issued. Also, during the year ended December 31, 2006, the Company issued 43,865,191 shares of common stock in exchange for marketing and selling expenses for $7,875,993. Also, during the year ended December 31, 2006, the Company issued 5,200,000 shares of common stock for related party debt of $1,300,000. During the six months ended June 30, 2007, the Company issued 15,649,500 shares of its common stock in exchange for marketing and selling expenses of $823,475, and 5,268,000 shares in exchange for cash of $264,687 and 400,000 shares in payment of $20,000 in notes payable.Additionally, the Company cancelled 6,000,000 shares that were previously issued for services. 9 RHINO OUTDOOR INTERNATIONAL, INC. (A Development Stage Enterprise) NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NOTE 4 - COMMITMENTS AND CONTINGENCIES On June 9, 2006, the Company signed an agreement with Hebei Sida Industry Group Col, Ltd (“Sida”), pursuant to which Sida will become an authorized exclusive distributor of the Company’s products in China. Sida has agreed to purchase 1,000 units over a three year period. Under the agreement, Sida will manufacture these units in China and pay the Company a license fee of 10% over its purchase costs for distribution rights. The Company is non-compliant with respect to certain federal and state payroll related taxes. Included in accrued payroll and payroll related liabilities at September 30, 2007 is approximately $601,482 of unpaid payroll taxes. In April 2004, the Company agreed to indemnify a former officer of the Company for any loss he sustained in a settlement reached with a cellular phone service provider against IDS and him personally. Under the indemnification agreement, the Company was obligated to pay an aggregate of $72,261 with the balance due October 1, 2004. These amounts were never paid. The indemnification had no effect on the accompanying financial statements as the amount owed to the cellular phone service provider was previously recorded as accounts payable in the records of IDS. The Company is currently in negotiations with an individual who has threatened a lawsuit against the Company, a former officer and a cellular phone service provider. The Company has offered to issue the individual 250,000 shares of common stock to settle any claims he may have against the Company. This individual has verbally accepted the settlement offer. The offer had no effect on the accompanying consolidated financial statements as consulting services totaling $27,500 owed this individual were previously recorded as accounts payable in the records of Rhino Outdoor International, Inc. The Company has reserved 250,000 shares of common stock to be issued under this settlement offer. A claim against the Company of approximately $500,000 has been threatened by the Creditors Committee of World Com. The Company does not believe that it owes the amount and intends to vigorously defend the claim. The claim has not been pursued and the Company is not subject to any legal action pursuing this claim. Any claims asserted may be challenged by claims of the Company concerning funds owed to Rhino Outdoor International, Inc. for its prior trade relationship with World Com. NOTE 5 - RELATED PARTY TRANSACTIONS Accrued payroll and accrued taxes represents amounts owed to management for services provided. At September30, 2007 and 2006 the Company had accrued payroll of $598,277 and $211,333, respectively. Related party payables represent amounts due to management and shareholders, who have loaned money to the Company to pay expenses on behalf of the Company. At September 30, 2007 and 2006, short-term related party payables were $358,614 and $1,687,925, respectively. These loans are unsecured, non-interest bearing, and payable on demand. 10 RHINO OUTDOOR INTERNATIONAL, INC. (A Development Stage Enterprise) NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NOTE 6 – BUSINESS COMBINATION Effective September 28, 2007 the company acquired certain assets and assumed certain assets ofW.E.Rock an event planning and off-road championship series company. The business combination was accounted for as a purchase 11 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management's discussion and analysis contains various forward-looking statements within the meaning of the Securities and Exchange Act of 1934. These statements consist of any statement other than a recitation of historical fact and can be identified by the use of forward looking terminology such as "may", "expect", "anticipate", "estimates", or "continue" or use of negative or other variations of comparable terminology. We caution that these statements are further qualified by important factors that could cause actual results to differ materially from those contained in our forward looking statements, that these forward looking statements are necessarily speculative, and there are certain risks and uncertainties that could cause actual events or results to differ materially from those referred to in our forward looking statements. Management's discussion and analysis should be read in conjunction with the financial statements and the notes thereto. OVERVIEW Rhino Outdoor International, Inc. (ROI) did not record revenues during 2005.We discontinued the third party affiliate sales of Cellular phones and services during 2004, and discontinued all cellular sales in 2005 due to the financial losses inherent with the commission structure paid to third party affiliates.The affiliate commissions were earned on "leads" provided, rather than on sales made, therefore the cancellations and returns on cellular phones were not recouped from the third party affiliate and the losses became ROI expense. During 2006 and 2005, we focused on developing a new business plan in the extreme sports sector and marketing of its lifestyle.We engaged with three primary products during 2005, XBoard, Rhino, and Planet X TV. In 2006, we focused 100% of our efforts on Rhino Off Road Industries, and it’s product the RTV.On June 21, 2006 we acquired by share exchange agreement and plan of reorganization all the outstanding shares of capital stock of Rhino in exchange for shares of capital stock of ROI, formerly known as CyberAds.On August 30, 2006 the company was renamed Rhino Outdoor International, Inc, to reflect a more accurate brand name for our business model.During 2006, we implemented sales and marketing strategies for the Rhino Off Road RTV, and invested in further development of new models which are designed to increase sales to consumers, and potentially to government agencies for the Search and Rescue requirements.During the first quarter of 2007 we continued to focus on developing the Rhino RTV product line, and began marketing to consumers through trade advertising and direct sales through our web site. During the 3rd quarter of 2007 we continued development of the Rhino Off Road RTV and our implementation of the production facility in China.Management spent time in China finalizing plant layout and assisting our plant facility in obtaining necessary equipment to build the RTV product line. RELATED PARTIES AND RELIANCE ON CERTAIN PROVIDERS We rely on the suppliers of inventory to Rhino, for production of products specific to our reselling, or direct selling rights. RECENT EVENTS As noted above we entered into relationships with Aqua Xtremes, Inc., and its products XBoard, whereby the company was provided exclusive rights to resell distribution and dealers within a defined territory.During 2005, we developed a resell relationship with Rhino Off Road Industries whereby the 12 company would recruit and demonstrate the Rhino product line to Distributors, Dealers, and consumers.During 2005, we developed a relationship with Planet X TV whereby the company would be compensated for recruiting advertisers and sponsors for the Planet X TV shows. During 2006, we did not focus on either Planet X or XBoard as we put all our efforts towards Rhino and the acquisition and subsequent development of the RTV and potential government Search and Rescue opportunities.In 2006, we entered into an LOI with Great West Vans (GWV), at this time we have not concluded on the transaction and there is no guarantee that the company will raise the capital required to complete this specific transaction. During the first quarter of 2007 we continued to pursue the GWV acquisition.Further, we have developed a strategic relationship with Arizona Emergency products for the distribution to government agencies of our recently developed Emergency Response vehicle.Additionally, we are completing the design and prototype on a new 4-seater version of the RTV to expand our product line to meet the consumer demand. During the second quarter of 2007 we focused our efforts on finalizing the China production facility, and completing the design and prototype for AEP and our Rapid Response 4 seater style vehicle. PATENTS AND PROPRIETARY RIGHTS We do not hold any trademark, copyright or patent protection. RESULTS OF OPERATIONS Quarter Ended September 30, 2007 and2006 We reported revenues of $112,484 and $23,395 for the quarter ending September 30, 2007 and2006, respectively, losses of $ 310,254 and $7,278,552 during the quarters ended September 30, 2007 and 2006, respectively.The increase in revenue from 2007 to 2006 is attributed to the acquisition of Rhino Off Road effective June 21, 2006 and our effort to develop into an Outdoor lifestyle sector company. The Increase in losses was due to the developmental stage of the company, and our investment in developing the sales and marketing plan for Rhino Off Road.The decrease in loss is attributable to the increase in revenue during 2007 compared with 2006 3rd quarter RESULTS OF OPERATIONS Three months ended September 30, 2007 compared to the three months ended September 30, 2006. Increase 2007 2006 Amount Percentage Revenue $ 112,484 $ 23,398 $ 89,086 381% Revenue for the three months ended September 30, 2007 resulted from the sale of Rhino RTV vehicles, and parts. There were limited sales in 2006 as we were in developmental stage. Decrease 2007 2006 Amount % G&A Expenses $ 318,107 $ 333,853 $ (15,746 ) (.05)% 13 G
